Citation Nr: 1712076	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-31 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic skin rash.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The Veteran's does not have a chronic skin rash that had onset during active service or was caused by his active service.


CONCLUSION OF LAW

The criteria for service connection for chronic skin rash have not all been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2009. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

The Board acknowledges that no VA examination was provided and no VA opinion has been obtained with respect to the Veteran's chronic skin rash claim.  VA must provide a medical examination or obtain a medical opinion when there is  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

In this case, the Board finds that VA has no duty to provide an examination with regard to the claim seeking service connection for chronic skin rash because there is no evidence establishing a relevant in-service event, injury, or disease and no condition manifested during an applicable presumptive period.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board explains this in detail in the merits section of this decision.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there are no more than conclusory statements by the Veteran that his chronic skin rash is due to exposure to Agent Orange.  His report that he was told by a VA physician that he had a skin rash due to Agent Orange exposure is not credible.  Such statements do not trigger VA's duty to provide an examination or obtain a medical opinion.  The Board addresses these matters in more detail in the Merits section below.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 


II. Merits

The Veteran contends that service connection is warranted for a chronic skin rash based on his exposure to Agent Orange during his service in Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  It is provided that, in general, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  For chloracne, or other acneform disease consistent with chloracne, the presumption only applies if it manifests to a 10 percent or greater degree within one year of the last in-service exposure to the herbicide agent.  The presumptive diseases include chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other an osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A chronic skin rash manifesting many years after separation from service is not subject to this presumption.  Id.

The Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA first received a claim of entitlement to service connection for what the Veteran described as a chronic skin rash in January 2009, stating that a VA doctor from Montgomery, Alabama VA Medical Center (VAMC) advised him to file a claim because the condition was related to Agent Orange exposure.  In a March 2009 statement, the Veteran reported that he had a recurring rash on his back as well as other medical problems and he began going to VA doctors for the problems around 2000.

Records of VA treatment are associated with the claims file.  When he initially presented to the Tampa VA, in September 2003, the Veteran reported that he had no illnesses and reported only that he had burning in his lower extremities.  Upon physical examination he was found to have onychomycosis of the toenails, as well as hypertension, and possible arthritis of the spine.  A VA treatment note from May 2004 documents that he reported that he had a sore left knee that had been present for many years and he reported burning in the bottom of one foot.  A treatment note from the VA Dothan Community Based Outpatient Clinic, which is in the Central Alabama VA Health Care System, documents that this was an initial visit, in March 2007, and that the Veteran had previously been seen at the Tampa VA.  Again, he complained of burning in his feet.  Physical examination revealed weathered, actinic keratosis and healed scratches.  There is a provisional diagnosis of a rash and a request for outpatient dermatology consult.  There is no indication that he was seen by dermatology

An October 2014 podiatry consult includes objective dermatology findings of xerosis, decreased skin turgor and mildly dystrophic nails and also documents the Veteran's report of painful feet; also noted is "relates neuropathy 2nd agent orange."  A June 2015 VA nursing emergency department note documents that the Veteran complained of a rash on his back and extremities.  He left without being seen.  VA telephone notes from June 2015 document the Veteran's report that his feet had been bothering him since he received a pneumonia shot and reported that he had dark red skin on the top of his feet and toes with spread to back and then all over his body.  Another nursing triage telephone note from that same month documents the Veteran's complaint of a rash on his entire body.  There is no documentation in the Veteran's claims file that the Veteran was told his claimed skin condition was caused by Agent Orange exposure or that such cause was suspected.  

The Veteran's service personnel records reflect that he served in the Republic of Vietnam during the Vietnam Era and specifically from September 1965 to September 1968.  Herbicide exposure is therefore presumed.

However, a chronic skin rash manifesting more than one year after the last exposure to an herbicide agent is not among the diseases for which the Secretary has determined that presumptive service connection is warranted based on herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).  The Board also notes that the evidence does not indicate, nor does the Veteran contend, that symptoms of his chronic skin rash manifested within one year of his last exposure to Agent Orange; or, for that matter, that he was ever found to have an acneform skin condition.  Thus, there is no basis in the record of VA's regulations to presume service connection for the Veteran's chronic skin rash.

With respect to whether the Veteran's chronic skin rash is directly related to his military service, the record does show that the Veteran's chronic skin rash was present in service.  Indeed, the Veteran's STRs do not document any complaints, treatment or diagnosis of a chronic skin rash.  He was treated for a shaving rash in September 1967 and in May 1968 for an itching anus which the medical professional described as "slight redness does not appear to be a rash the redness appears to be as a result of his scratching."  Thus he only rash was attributed to shaving.  During his September 1968 separation examination, all of the Veteran's relevant body systems, specifically, "skin", were found to be normal.  As such, the evidence does not show that chronic skin rash manifested in service.  Rather, the service treatment records are evidence against a finding of direct service connection.  In addition, the first medical mention of the Veteran's skin rash is when he filed his claim, many years after separation from service.  This is evidence against a finding that he had a rash anytime contemporaneous to service.  

In addition, the post-service medical evidence of record is absent any competent evidence relating or linking the Veteran's chronic skin rash to his active service.  The only evidence of record suggesting a link or nexus between the Veteran's chronic skin rash and his military service, including his in-service exposure to herbicide agents, comes from the Veteran himself.  As to his statement that a VA physician related the skin rash to exposure to Agent Orange, the Board finds the Veteran's report not credible.  There is a mention of neuropathy and Agent Orange, as referenced above, but no mention in VA treatment records of a relationship between exposure to Agent Orange and a skin condition.  If there was suspicion by a VA physician that he had a skin condition related to Agent Orange exposure, the Board would expect to find it in the VA treatment records.  The records appear complete and the Board finds the absence of such reference to be more probative than the Veteran's reported recollection.  

The Board has considered the statements of the Veteran asserting that his chronic skin rash is related to his herbicide exposure in service.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Given the extensive research by medical professionals in the area of herbicide exposure related diseases, whether any condition is related to such exposure is a complex question not subject to lay opinion evidence.

In sum, the preponderance of evidence is against a finding that the Veteran has a skin rash with onset during or caused by his active service.  Hence, the appeal must be denied.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  


ORDER

Entitlement to service connection for chronic skin rash, to include as due to in-service Agent Orange exposure, is denied.


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


